United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3292
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Missouri.
                                        *
Daniel F. Ward,                         *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                          Submitted: January 15, 2003
                              Filed: January 22, 2003
                                   ___________

Before WOLLMAN, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Daniel Ward pleaded guilty to health care fraud, in violation of 18 U.S.C.
§§ 1347 and 2. After increasing Ward’s base offense level for abusing a position of
public or private trust, the district court1 imposed a sentence of 5 months
imprisonment and 5 months home detention, 3 years supervised release, and
restitution of $49,944.01. On appeal, counsel has moved to withdraw and filed a brief
under Anders v. California, 386 U.S. 738 (1967), arguing that the district court erred
in applying the abuse-of-trust increase.

      1
      The HONORABLE HOWARD F. SACHS, United States District Judge for
the Western District of Missouri.
       The district court did not err. Ward occupied a position of trust--which he
abused--with respect to Medicare, because he was able to defraud Medicare by
certifying that in his professional judgment treatment was medically necessary and
had been provided. See U.S.S.G. § 3B1.3, comment. (n.1); United States v. Hodge,
259 F.3d 549, 556-57 (6th Cir. 2001); United States v. Hoogenboom, 209 F.3d 665,
671 (7th Cir. 2000); United States v. Rutgard, 116 F.3d 1270, 1293 (9th Cir. 1997).
Further, having reviewed the record under Penson v. Ohio, 488 U.S. 75, 80 (1988),
we find no nonfrivolous issue.

      Accordingly, we grant counsel’s motion to withdraw, and we affirm.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-